The order entered herein on May 22, 1929, † is amended to read as follows: Ordered that the award of the State Industrial Board be and the same is hereby reversed and the matter remitted to said Board that it may make a finding as to whether or not the employer and carrier have waived the bar of the statute by making advance payments or otherwise; and to determine whether or not in the interests of justice the claimant shall be permitted to file a claim for compensation under section 28 of the Workmen’s Compensation Law, as amended by section 7 of chapter 754 of the Laws of 1928; and to make final determination of the claim, with costs to the appellants against the State Industrial Board to abide the event. Present — Vau Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ.

 Decision remitting ease, made April 30, 1929, in open court, was not received by Reporter.